                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                               No. 5:16-CR-00088-BR


  UNITED STATES OF AMERICA

       v.                                                                      ORDER

  BILLIE RAY JOHNSON


       This matter is before the court on defendant’s letter filed 19 June 2020 requesting

termination of his term of supervised release. (DE # 100.) The government filed a response.

(DE # 102.)

       The court may, after considering the factors set forth in section 3553(a)(1),
       (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7)—
       (1) terminate a term of supervised release and discharge the defendant released at
       any time after the expiration of one year of supervised release, . . . if it is satisfied
       that such action is warranted by the conduct of the defendant released and the
       interest of justice[.]

18 U.S.C. § 3583(e).

       Defendant has served nearly two years of a four-year term of supervised release.

Defendant states that he has abided by all conditions of his supervision, including urinalysis

testing, counseling, and maintaining employment. (DE # 100.) He “take[s his] sobriety very

seriously,” recently celebrating eight years of being “clean and sober.” (Id.) The government

opposes defendant’s request, citing the nature and circumstances of the offense and defendant’s

criminal history. (DE # 102, at 4.) It notes that the United States Probation Office does not

recommend early termination at this time. (Id. at 4 n.1.)

       The court commends defendant for being compliant with the terms of his supervised

release and congratulates him on his continued sobriety. However, considering the record in this




            Case 5:16-cr-00088-BR Document 103 Filed 07/10/20 Page 1 of 2
case, particularly the opinion of the United States Probation Office, the court finds that the

interest of justice would not be served by the early termination of defendant’s supervised release

now. Defendant’s motion is DENIED WITHOUT PREJUDICE to renewal of the request.

       This 10 July 2020.




                                      __________________________________
                                                      W. Earl Britt
                                                      Senior U.S. District Judge




                                                  2

          Case 5:16-cr-00088-BR Document 103 Filed 07/10/20 Page 2 of 2
